DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 4/14/2022.
Claims 1, 11 are currently amended claims. Claims 1- 20 are pending and considered.
Response to Argument
Applicant’s argument, see pages 9-14 of the Remark filed 4/14/2022, with respect to claims over prior arts have been fully considered and are persuasive, see for example applicant’s argument on pages 9-10 regarding claims 1, 11, in light of applicant’s amendment to the claims. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore, the rejection under 35 U.S.C. 103 of claims 1-20 has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed authentication of client device by using authentication token exchanged between client and server with dynamic user ID and session ID, the first session with temporary ID and followed by another session with permanent ID, in each session, the server generates dynamic client ID within the token and send to the client and receive digital signature signed with user PIN along with the token and the server verifies the digital signature with public key of the client. In this way, client authenticates with server without need of using static client ID/password.
Claim 1 (similarly claim 11) identifies the uniquely distinct features “generating, in response to receiving the first authentication request, a first authentication token, the first authentication token including a first dynamic user ID and a first session ID; transmitting, to the first client device, the first authentication token being encrypted using a public key associated with the first client device; storing, based on transmitting the first authentication token to the first client device, the first dynamic user ID and the first session ID designated as a temporary session type; receiving, based on transmitting the encrypted first authentication token to the first client device, a digital signature based on a user entered PIN at the first client device and a second authentication token from the first client device, the second authentication token including the first dynamic user ID and the first session ID; verifying, using the public key associated with the first client device transmitted to the first client device, the digital signature based on the contents of the second authentication token; generating, based on verifying the digital signature, a third authentication token including a second dynamic user ID and a second session ID, the third authentication token being encrypted using the public key associated with the first client device; transmitting, to the first client device, the third authentication token; 2 of 14IWASHINGTON\000151229\0153\595394.vl-4/14/22App. No. 16/400,192Attorney Docket No. 030730-4297USoverwriting, based on transmitting the third authentication token to the first client device, the stored first dynamic user ID with the second dynamic user ID, and the stored first session ID with the second session ID designated as a permanent session type; receiving the second dynamic user ID and the third authentication token from the first client device in a second authentication request occurring after the first authentication request; and authenticating the first client device using the third authentication token upon entry of the user entered PIN at the first client device”. 
The prior art, Lea et al (US20150222435A1) discloses system and method for generating an identity for a user with authentication token with user identifier and send to the user from which the user sends a second request derived from the authentication token and signed with private key and the server uses public key to verify the second request and validate the identifier as an identity for the user.
The prior art, Alhothaily et al (US20170339163A1) discloses device and method for remote authentication of a user for access to service provider by using encrypted ticket. In particular, Alhothaily teaches using ticket including dynamic one-time usernames for user authentication for enhanced security.
The prior art, Hamel et al (US20190305964A1) discloses system for digital credentials for user device authentication. In particular, Hamel teaches generating authentication token based on verified user credentials and encrypting the authentication token with user device public key so that user device can decrypt the encrypted authentication token with user device’s private key and provide the token to the system for digital credentials.
The prior art, Dorfman et al (US20140282961A1) discloses system and method for using imaging to authenticate online users. In particular Dorfman teaches including a session ID with QR code as authentication token to use the session ID to associate the pending user request for user authentication to access web page associated with user’s online account.
The prior arts, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 1 (similarly claim 11) of “generating, in response to receiving the first authentication request, a first authentication token, the first authentication token including a first dynamic user ID and a first session ID; transmitting, to the first client device, the first authentication token being encrypted using a public key associated with the first client device; storing, based on transmitting the first authentication token to the first client device, the first dynamic user ID and the first session ID designated as a temporary session type; receiving, based on transmitting the encrypted first authentication token to the first client device, a digital signature based on a user entered PIN at the first client device and a second authentication token from the first client device, the second authentication token including the first dynamic user ID and the first session ID; verifying, using the public key associated with the first client device transmitted to the first client device, the digital signature based on the contents of the second authentication token; generating, based on verifying the digital signature, a third authentication token including a second dynamic user ID and a second session ID, the third authentication token being encrypted using the public key associated with the first client device; transmitting, to the first client device, the third authentication token; 2 of 14IWASHINGTON\000151229\0153\595394.vl-4/14/22App. No. 16/400,192Attorney Docket No. 030730-4297USoverwriting, based on transmitting the third authentication token to the first client device, the stored first dynamic user ID with the second dynamic user ID, and the stored first session ID with the second session ID designated as a permanent session type; receiving the second dynamic user ID and the third authentication token from the first client device in a second authentication request occurring after the first authentication request; and authenticating the first client device using the third authentication token upon entry of the user entered PIN at the first client device”.
Regarding the dependent claims: dependent claims 2-10, 12-20 are also allowed for incorporating the allowable feature recited in the respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436   

/KHOI V LE/Primary Examiner, Art Unit 2436